Citation Nr: 0017648	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the residuals of shell 
fragment wounds.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1971, including service in the Republic of Vietnam as 
a combat medic.  His awards and decorations include the 
Silver Star Medal and the Purple Heart.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In November 1999, 
another Member of the Board remanded the veteran's case to 
the RO to afford the veteran the personal hearing he had 
requested in his January 1999 substantive appeal to the 
Board.  The Board hearing was held in January 2000.  


FINDING OF FACT

The veteran's claim for service connection for the residuals 
of shell fragment wounds is plausible.  


CONCLUSION OF LAW

The veteran's claim for service connection for the residuals 
of shell fragment wounds is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and the VA is not 
obligated to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required; however, where a factual issue may be decided 
without expert evidence, lay testimony by itself may suffice.  
Id.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's report of separation shows, as the RO has 
recognized, that he received the Silver Star and the Purple 
Heart.  His service medical records show that he was 
hospitalized for 5 days for open wounds of the face and back. 
Another summary refers to "MFW", which the Board understands 
to mean metal fragment wounds. The veteran also gave a 
history of fragment wounds at the time of his service 
separation examination.  The narrative describing the reasons 
and bases for the veteran's award of the Silver Star Medal 
reflects in part: 

"When the firebase came under enemy 
mortar fire followed by an enemy ground 
attack, Specialist Bailey and several of 
his platoon members were wounded.  
Although suffering from numerous shrapnel 
wounds, Specialist Four Bailey left a 
relatively secure position to help 
wounded men from fighting positions to an 
emergency aid station and prepared them 
for extraction.  He frequently exposed 
himself to enemy fire and refused medical 
treatment until all other wounded 
personnel were extracted."  

In August 1998, the veteran informed the RO that he had been 
wounded in the left shoulder and back and that he still had 
retained metal fragments.  Consequently, the statement of the 
case prepared by the RO in November 1998 framed the issue as 
entitlement to service connection for residuals from wounds 
to the left shoulder and back.  During the hearing in January 
2000, the scope of the claim was increased to include wounds 
of the face and neck.  The Board views this as not being 
problematic.  It is clear that the veteran sustained numerous 
shrapnel injuries in combat, and the available records 
mention the face and back. 

By rating action in October 1998, the RO found the veteran's 
claim for benefits to be not well grounded because the wounds 
had not been evaluated on the separation examination.  
Because the claim was deemed not well grounded, he was not 
affording a VA physical examination.  Initially, the Board 
must make a written determination concerning whether the 
claim is well grounded.  The Board finds that the veteran's 
awards, the service medical records, and his oral and written 
statements are sufficient to render the veteran's claim well 
grounded.  It is clear that the veteran suffered injuries in 
combat in service.  While a medical analysis as to their 
severity may be required to establish a disability percentage 
rating, a lay person is certainly capable of determining the 
presence of a scar, and detecting the presence of 
discoloration from a metal fragment, or palpating lumps 
beneath the skin.  Thus, his testimony is sufficient to 
establish the presence of a current disability, and a nexus 
under the circumstances of this case.  Without equivocation, 
the Board finds the evidence of record sufficient to warrant 
a conclusion that the veteran's claim for service connection 
for residuals of shell fragment wounds, as noted above, is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  


ORDER

The Board having determined that the claim for service 
connection for the residuals of shell fragment wounds is well 
grounded, the appeal is granted to this extent.  


REMAND

Since the veteran's claim for service connection is well 
grounded, VA has a duty to assist him in the development of 
the claim.  38 U.S.C.A. § 5107(a).  

Accordingly, it is the judgment of the Board that the veteran 
should have an examination by VA to determine the nature and 
severity of any residuals of his fragment wounds.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential for a proper appellate decision and 
remands the matter to the RO for the following action:

1.  The RO should schedule the veteran 
for a VA examination to fully evaluate 
and describe any residual disability due 
to his shell fragment wounds.  All X-rays 
and other specialized tests deemed 
appropriate by the examiner to determine 
the location and functional impairment 
attributable to any retained metal 
fragments should be completed.  If the 
veteran has residuals of his wounds which 
affect more than the skin, that is for 
example if they have caused any muscular 
or neurologic damage, that fact should be 
reported.  The claims file and a complete 
copy of this Remand order must be made 
available to and be reviewed by the 
examiner prior to the examination of the 
veteran.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and readjudicate the pending 
claim.  If the claim remains denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



